Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Larry Vierra, Reg. No. 33,809 on April 27, 2022.

Claims 1-20 are amended as shown in the attached document.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. The prior art of record, alone or in combination, fails to teach or render obvious the following subject matter recited in each of the independent claims when considered in combination with the other limitations in those claims: “a buffer intermediate between the storage and the execution unit, the buffer being operable to receive data values from the storage and to provide data values to the execution unit for use when executing an instruction, and to receive output data values from the execution unit for writing to the storage; and a buffer controller configured to select data values in the buffer for writing to the storage and to trigger the writing of selected data values from the buffer to the storage; the method comprising: for a first program comprising a set of instructions to be executed by the execution unit of the data processor: associating with at least one instruction in the first program an indication representative of a priority for eviction from the buffer of an output data value that will be generated when executing the at least one instruction; the execution unit, when executing a first instruction in the first program that has an associated indication representative of a priority for eviction from the buffer of an output data value that will be generated when executing the first instruction: writing into the buffer: a first output data value generated when executing the first instruction and an indication representative of a priority for eviction from the buffer for the first output data value; and the buffer controller, when a data value is to be evicted from the buffer: selecting a first data value to evict from the buffer using, at least in part, any indications representative of a priority for eviction from the buffer stored with data values in the buffer; and evicting the first data value from the buffer; wherein an indication indicating a higher priority for eviction is set for output data values that will be used outside of the execution unit that is executing the program; and an indication indicating a higher priority for eviction is set for the first instruction when the first output data value for the first instruction will be required outside the execution unit that is executing the first instruction.”  Accordingly, claims 1-20. are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN DOMAN whose telephone number is (571)270-5677.  The examiner can normally be reached on Monday through Friday 8:30am-6pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWN DOMAN/
Primary Examiner, Art Unit 2183